DETAILED ACTION
This office action is in response to the applicant’s amendment received on August 18, 2021 (hereinafter “Amendment”).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A new examiner has been assigned to the prosecution of instant application. His name and contact information is found in the below Conclusion section.
Instant Publication US 2020/0005291 will be referred to as “Specification” hereinafter.

Claim Status
Claims 1-4, 6-11, 13-16, and 18-20 have been amended.
Claims 5, 12, and 17 have been canceled.
Claims 21-23 have been newly added.
Claims 1-4, 6-11, 13-16, and 18-23 are pending.

Claim/Specification Objection
Claim 11 contains typographical error in that the claim recites “… the data processing apparatus apparatus ...”
Claim 13 appears to be an independent claim as the claim is directed to a non-transitory storage medium, e.g. apparatus or article of manufacture. The claim, however, depends on method claim of 11. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “subject data” in claims 1 and 11.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-11, 13-16, and 18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Per claim 1, the claim recites “receive an electronic data message originating from a remote computing device, the electronic data message including first data elements including data indicative of a user and second data elements including data indicative of an instruction associated with the user, the 
[0028] At step 209, data received as part of the transaction authorization request is passed to the data processing apparatus 100. It is at the data processing apparatus 100 that it is determined whether the received data indicative of the user (e.g., the payment card details) and the data indicative of the instruction associated with the user (e.g., the instruction to pay a certain amount of money using the payment card) have been generated in the absence of an explicit command from the user using previously obtained data indicative of the user and data indicative of an instruction associated with the user. In this case, when an instructed payment is a CPA payment, the card payment data and data indicating the transaction and transaction amount will have been generated on the basis of payment details stored with the merchant so as to allow a card payment to be initiated without the user having to again present their card details to the merchant. In this example, it is determined that the received data indicative of the user and data indicative of the instruction associated with the user have been generated in the absence of an explicit command from the user using previously obtained data indicative of the user and data indicative of an instruction associated with the user when the received data at step 209 includes a predetermined indicator that the payment is a CPA payment. The predetermined indicator may be, for example, a flag indicating that the payment instructed by the message received at step 209 is a CPA payment. For the sake of clarity, at step 209, the message received by the data processing apparatus 100 is an electronic message comprising, as data indicative of the user, details of an electronic payment card held by the user and, as an instruction associated with the user, an instruction for a payment of an identified amount to be made to an identified merchant using the details of the electronic payment card held by the user. In an embodiment, the electronic message transmitted to the data processing apparatus at step 209 is a transaction authorization request (as transmitted from the acquirer 202 to the card scheme 203 at step 207) which may or may not include a CPA flag indicating that the instructed payment is a CPA payment.

(Emphasis added)

Here, the Specification explicitly states that the electronic message (e.g. “electronic data message” in the claim itself is “transaction authorization request”. The claim, however, suggests that it is the second data elements that includes the “transaction authorization request”.
Furthermore, the claim recites “determine whether the received electronic data message including the first data elements and the second data elements is a recurring payment authorization request message that was generated, in the absence of an explicit command from the user, by the merchant computing device, using data obtained from the user during an initial payment transaction initiated with the merchant computing device responsive to an explicit command from the user”. While the Specification discloses that when the received data includes a predetermined indicator, e.g. flag, 
Even if this is supported in the Specification, there is no algorithm as to how this is accomplished, specifically determine whether the message is a recurring payment authorization message and that it was generated, in the absence of an explicit command from the user, by the merchant computing device, using data obtained from the user during an initial payment transaction initiated with the merchant computing device responsive to an explicit command from the user. The Specification merely describes determining whether the message is a CPA payment based on indicator in the message.
Claim 11 is significantly similar in scope of claim 1, hence is rejected similarly.
In further reference to claim 11, the claim recites “13. (currently amended) A non-transitory storage medium storing computer-executable instructions that, when executed by at least one processor, cause the at least one processor to perform a method according to claim 11”. Claim 11, however, is directed to step(s) performed by a control circuitry of a data processing apparatus. The Specification discloses data processing apparatus in Fig 1 and [0016]-[0017] that shows the data processing apparatus that includes a communication interface 100, a controller 102, and first and second storage mediums 103 and 104. When reading the claim in light of the Specification, one of ordinary artisan would appreciate that the controller 102 as the claimed limitation of “control circuitry”. One of ordinary artisan would further appreciate that the “controller 102” as a processor given the plain meaning and the functions on the controller. There is support in the Specification, however, for at least 
The dependent claim(s) are rejected as they depend on the claim(s) and do not cure the deficiency(s) as identified above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-11, 13-16, and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claim 1, the claim recites “determine whether the received electronic data message including the first data elements and the second data elements is a recurring payment authorization request message that was generated, in the absence of an explicit command from the user, by the merchant computing device, using data obtained from the user during an initial payment transaction initiated with the merchant computing device responsive to an explicit command from the user”. Here, the scope of the claim is unclear as it is unclear what claimed element is modified by “using data obtained …”, e.g. determine whether the received electronic data message including the first data elements and the second data elements is a recurring payment authorization request message (e.g. determine using the data obtained) or a recurring payment authorization request message that was generated, in the absence of an explicit command from the user, by the merchant computing device 
Claim 11 is significantly similar in scope of claim 1, hence is rejected similarly.
The dependent claim(s) are rejected as they depend on the claim(s) and do not cure the deficiency(s) as identified above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-11, 13-16, and 18-23 are rejected under 35 U.S.C. 101 because the claimed invention the claimed invention is directed to abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas.  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014). 
The 2019 Revised Patent Subject Matter Eligibility Guideline (“2019 PEG”) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determine whether the claim is 
Step 1: 
In the instant case, claims 1-4, 6-10, and 23 (group I) are directed to a data processing apparatus, claims 11, 14-16, and 18-22 (group II) are directed to a method (i.e. process), while claim 13 is directed to a non-transitory storage medium. Thus, the claimed invention is directed towards one of the four statutory categories under 35 USC § 101. Nevertheless, the claims also fall within the judicial exception of an abstract idea without significantly more. 

Claim 11 recites:  A method of operating a data processing apparatus, the data processing apparatus apparatus arranged between and communicatively coupled between a merchant computing device and an issuer computing device in an electronic payment processing system, the data processing apparatus including communication circuitry and control circuitry, wherein the method comprises:
controlling, by the control circuitry, the communication circuitry to store data in and retrieve data from a first storage medium; and 
electronic data message originating from a remote computing device, the electronic data message including first data elements including data indicative of a user and second data elements including data indicative of an instruction associated with the user, the instruction including a transaction authorization request;
instructing, by the control circuitry, the communication circuity to store at least one attribute associated with the user in the first storage medium, the at least one attribute input by the user and including a constraint on recurring payments associated with the user;
upon receiving, by the communication circuity, the electronic data message, parsing, by the control circuitry, the electronic data message for the first data elements and the second data elements;
determining, by the control circuitry, whether the received electronic data message including the first data elements and the second data elements is a recurring payment authorization request message that was generated, in the absence of an explicit command from the user, by the merchant computing device, using data obtained from the user during an initial payment transaction initiated with the merchant computing device responsive to an explicit command from the user;
when it is determined that the, received electronic data message is the recurring payment authorization request message, determining, by the control circuitry, that the first data elements or the second data elements include a subject data element for comparison to the stored at least one attribute associated with the user;
instructing, by the control circuitry, the communication circuity to retrieve the stored at least one attribute associated with the user;
comparing, by the control circuity, the subject data element to the at least one attribute;
when the, subject data element satisfies the constraint, executing, by the control circuitry, processing to decline the transaction authorization request on behalf of the issuer computing device; and 
control circuitry, processing to transmit the recurring payment authorization request message to the issuer computing device for authorization. 
(Emphasis added on the additional element(s))

Step 2A (prong 1): 
Here, the claim recites a process perform by an entity in facilitating of transaction, specifically in controlling of a transaction (payment) authorization request by storing and retrieving user’s rules regarding payments, receiving a message that includes the transaction authorization request, parsing the message and evaluating the message to determine whether the message is for a recurring payment, e.g. based on indicator in the message. Once it is determined that the message is for recurring payment, the entity obtains the content of the message and compares the content to retrieved user’s rules (e.g. constraint). When there is a constraint, the transaction authorization request is declined. However, when there is no constraint, the transaction payment authorization is transmitted to the issuer for authorization. Hence, the claim recites a certain methods of organizing human activity, e.g. commercial interaction. The Specification also describes the claimed invention in that the invention “allowing CPA [recurring] payments to be checked against a set of parameters determined by a user in advance … thus given central control over CPA payments for a particular payment card and is able to stop or change a characteristic” (see [0024]). Specification at [0034] further describes this concept with couple of example: 
[0034] For example, if the CPA payment was for an insurance product, then the CPA instruction may have been rejected because the user had previously specified (by accessing the first database, as will be explained) that an insurance premium payment of more than a certain amount should be rejected as a CPA payment. The cardholder may therefore be able to negotiate a better insurance premium price with the merchant. As another example, the CPA payment may have been for a gym contract which the cardholder no longer has a need for because they have moved to a different city. The cardholder may therefore have set, as a payment attribute recorded in the first database for CPA payments to the merchant (gym provider), that payments after a certain date (e.g., the date at which the cardholder moves away) should no longer be accepted… 


The examiner submits that other independent claim(s), e.g. claims 1 and 13, recites significantly similar subject matter as claim 11, representing the apparatus and its components for performing the method/function(s) of claim 11 and CRM for storing instructions for performing the method of claim 11. Hence, claims 1 and 13 also recite a certain methods of organized human activities and recite abstract idea.
Under the Step 2A (prong 2), this judicial exception is not integrated into a practical application. Specifically, the additional elements in the claim(s), data processing apparatus including communication circuitry (e.g. communication interface) and control circuitry (e.g. processor), controlling/instructing the communication interface by the processor, storage medium, a non-transitory storage medium storing computer-executable instructions, at least one processor, computing device(s), and electronic message are recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea as identified above in the Step 2A (prong 1). These limitation do not represent: Improvements to the functioning of a computer (here, the data processing apparatus including communication circuitry and control circuitry individually or in combination) processing server and/or its memory or at least one node), or to any other technology or technical field (e.g. computers and/or memory and/or blockchain) - see MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort 
Accordingly, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application using the considerations set forth in the 2019 PEG.
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). Here, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the claims as a whole, taken individually and in combination, do not provide an inventive concept. As explained above with respect to the integration of the abstract idea into a practical application, the addition elements used to perform the claimed judicial exception amount to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. Looking at the limitations as a combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the data processing apparatus including communication circuitry and control circuitry individually or in combination. In other words, the claim as a whole does not improve the computer component(s) or any technological process rather the claim as a whole describes mere instructions to implement an abstract idea on a computer or merely uses a computer (see Fig. 1; ¶0091, embodiments may be implemented in any suitable form including hardware, software, firmware, or any combination of these … implemented at least partly as computer software running on one or more data processors and/or digital signal processors) as a tool to perform an abstract idea and/or generally link the abstract idea to a technological environment through steps performed by a generic computer and/or its component(s). 
Dependent claims 2-4, 6-10, 14-16, and 18-23 further recite abstract idea as they describe further description of data, detection of type of data, who is allowed access to stored data, transaction recording, and for different data transmitting and receiving in the claimed system. 
Claims 8, 9, 20, and 21 recite additional element of “second database”, however, recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea as identified above in the Step 2A (prong 1) and does not provide an inventive concept.
Accordingly, it is determined that claims 1-4, 6-11, 13-16, and 18-23 are directed to non-statutory subject matter under 35 U.S.C. § 101 and are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 7, 11, 13-16, 18, 19, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2019/0095915 (“Gjondrekaj”) in view of US Patent Publication No. 2012/0011066 (“Telle”).
Per claims 1, 2, 4, 11, 13-14, 16, Gjondrekaj discloses a data processing apparatus (e.g. Recurring Payment Management System 20) arranged between and communicatively coupled between a merchant computing device and an issuer computing device in an electronic payment processing system (see Fig. 4), the data processing apparatus comprising:
communication circuitry (see Fig. 7, bus 102/Network Interface; ¶0034-¶0036) configured to
store data in and retrieve data from a first storage medium (see Fig. 4; Fig. 7; ¶0027, each database record 80 for the consumer account may contain entries for each of the authorized recurring payments with the plurality of merchants 10; ¶0028, the database record will contain for at least one merchant, a recurring payment amount 
receive an electronic data message originating from a remote computing device, the electronic data message including first data elements including data indicative of a user and second data elements including data indicative of an instruction associated with the user, the instruction including a transaction authorization request (see ¶0028, when a merchant 10 submits a request for a recurring payment … the RPM system 20 is operational … and receives the requests … process of approving or denying the request for a recurring payment from the merchant 10 … if there is a database record 80 for the consumer 30 and that record corresponds to the consumer account and has an entry for the merchant 10, the RPM system compares the amount requested by the merchant 10 for the recurring payment with the amount limit (plus or minus the allowable variation) in the database entry 84 for the merchant 10); and 
control circuitry (see Fig. 7, Processor 110) configured to:
instruct the communication circuity to store at least one attribute associated with the user in the first storage medium, the at least one attribute input by the user and including a constraint on recurring payments associated with the user (see Fig. 4; Fig. 7; ¶0027, each database record 80 for the consumer account may contain entries for each of the authorized recurring payments with the plurality of merchants 10; ¶0028, the database record will contain for at least one merchant, a recurring payment amount limit the consumer has pre-approved for a recurring payment for that merchant and an allowable variation; ¶0030, consumer can manage an account on the RPM system 20; ¶0034-¶0036);
¶0007-¶0008, consumer creates database entry … Each time the RPM system receives a request from a merchant for a recurring payment for which a consumer has created a database entry, the RPM compares the amount of the recurring payment request from the merchant with the limit for this specific merchant; ¶0028, requested are identified as recurring via payment flag or other designated data element in the transaction request)(the applicant is reminded that the expression “message that was generated …” does not further limit the scope of the invention as the description(s) do not affect the determine function as the determine is merely performed based on an indicator included in the message);
when it is determined that the, received electronic data message is the recurring payment authorization request message, determine that the first data elements or the second data elements include a subject data element for comparison to the stored at least one attribute associated with the user; instruct the communication circuity to retrieve the stored at least one attribute associated with the user; compare ¶0028, when the request for a recurring payment transaction is received by the RPM system, the database is checked to determine if there is a database record 80 for the consumer 30 for which the recurring payment transaction is directed. If there is a database record for the consumer and has an entry for the merchant, the RPM compares the amount requested by the merchant for the recurring payment with the amount limit);
when the subject data element satisfies the constraint, execute processing to decline the transaction authorization request on behalf of the issuer computing device (see ¶0028, determines that the amount requested in the recurring payment transaction request is not allowable, i.e. not been pre-approved by the consumer based on limit … deny the transaction … notifies the issuer once denied)(the applicant is reminded that “on behalf of the issuer computing device” does not affect the function of processing to decline the transaction); and
when the subject data element does not satisfy the constraint, execute processing to transmit the recurring payment authorization request message to the issuer computing device for authorization (see ¶0028, If the amount is for an amount that has been pre-approved as a recurring payment amount limit … the recurring payment is approved and the request is communicated by the RPM system to the issuer).
While Gjondrekaj teaches upon receiving, by the communication circuity, the electronic data message (e.g. transaction authorization request) to the card scheme where the request is checked against the database that stores the account number, corresponding merchants and corresponding criteria, Gjondrekaj does not explicitly teach that the control circuitry is configured to parse the ¶0033, PAReq includes transaction information; ¶0090, data representing the transaction may be extracted from the PAReq message). Hence, as Gjondrekaj generally teaches receiving the electronic data message (transaction/payment request) to the card scheme where the message is checked against the database that stores the account number, corresponding merchants and corresponding criteria for approval or denial, it would have been obvious to one of ordinary skill in the art of data communication to substitute one known element for another for identifying content of the message/payment request, and further it would take no more than ordinary creativity for a person of ordinary skill to use techniques available, i.e. extracting contents from the message, as identification of content of the message as disclosed in the Gjondrekaj reference (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).
The examiner would like to point out that the Specification is silent to actual parsing function as recited in the claim. The Specification merely describes the content of the message and that the content’s usage in the determination in usage with a database. Hence, the examiner has interpreted this step as data extraction from received message.
In further reference to claim 13, Gjondrekaj further teaches a non-transitory storage medium storing computer-executable instructions that, when executed by at least one processor, cause the at least one processor to perform a method (see ¶0034, a computer-readable medium or memory that includes computer software executable by at least one processor; ¶0036, computer-readable medium).
In further reference to method claim of 11, one of ordinary skill in the art would appreciate that “when …” is conditional expression(s) in light of the last three steps recited in the claim, e.g. comparing, by the control circuity, the subject data element to the at least one attribute; when the, subject data element satisfies the constraint, execuyoting, by the control circuitry, processing to decline the transaction authorization request on behalf of the issuer computing device; and when the, subject data element does not satisfy the constraint, executing, by the control circuitry, processing to transmit the recurring payment authorization request message to the issuer computing device for authorization. The applicant is reminded that “when it is determined that the received electronic data message is the recurring payment authorization request message …” and steps that follows thereafter do not further limit the scope of the invention as the claimed invention may be practiced without the condition from occurring in the step. See MPEP 2114.04 II regarding contingent limitations on method claims.
As per claims 3 and 15, the combination of Gjondrekaj and Telle further teaches wherein the first data elements include payment card data of an electronic payment card held by the user (see Gjondrekaj: ¶0028, database record for each cashless transaction card … entries for plurality of cashless transaction cards of the consumer … When the request for a recurring payment transaction is received by the RPM system 20 at step 402, the database 24 is checked, at step 406, to determine if there is a database record 80 for the consumer 30 for which the recurring payment transaction is directed)(see Telle: ¶0033, the request message may include transaction information such as account number, merchant name, transaction amount, and/or item purchase information). 
The applicant is reminded that the description of the first data elements is non-functional descriptive material that does not further limit the scope of the invention.
Per claims 6 and 18, the combination of Gjondrekaj and Telle teaches wherein the constraint includes at least one of data identifying a merchant, data identifying a constraint on an amount payable to that merchant, and data identifying a constraint on a time period during which a payment to that merchant may be made (see Gjondrekaj: Fig. 4: database record 80 that is used to analyze the request; 0028, database record for each cashless transaction card … entries for plurality of cashless transaction cards of the consumer … When the request for a recurring payment transaction is received by the RPM 
The applicant is reminded that description of the constraints, e.g. what it comprises, is non-functional descriptive material that do not move to distinguish over prior art.
As per claims 7 and 19, the combination of Gjondrekaj and Telle further teachs wherein a record relating to the data indicative of the user and data indicative of the at least one payment attribute is accessible to at least one of an issuer of the electronic payment card held by the user, a merchant identified by the data indicative of the at least one payment attribute, and an electronic payment card acquirer associated with a merchant identified by the data indicative of the at least one payment attribute (see Gjondrekaj: ¶0028, the RPM system 20 notifies the issuer 40 at step 436 and the merchant 10 at step 438; ¶0030, a consumer can log into the issuer portal to create or manage an account on the RPM system … may provide GUI as the interface for the consumer to interact with RPM system). 
As per claim 23, the combination of Gjondrekaj and Telle teaches wherein the control circuitry is further configured to control the communication circuitry to receive the at least one attribute from a user computing device associated with the user (see Gjondrekaj: ¶0007, a consumer creates an account with the RPM system by providing …¶0026, enables the consumer to easily manage a plurality of recurring payments with a plurality of merchants via a single interface with the RPM system; ¶0030, account may be created using the interface).

Claims 8, 9, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication “Gjondrekaj” in view of “Telle” as applied in claims 3 and 15 in further view of US Patent Application Publication 2017/0148020A1 (“Vienravee”).
As per claims 8, 9, 20, and 21, while Telle discloses storing of information such as transaction history in a database (see ¶0050), the combination of Gjondrekaj and Telle does not specifically teach that the data processing apparatus includes a second storage medium configured to store a second database relating to data indicative of each instructed recurring payment authorization request message and data indicative of whether that instructed recurring payment authorization request message declined or authorized wherein the second database is accessible to at least one of an issuer of the electronic payment card used for instructing the recurring payment authorization request message, the identified merchant of the instructed recurring payment authorization request message, and an electronic payment card acquirer of the identified merchant of the instructed recurring payment authorization request message. Vienravee, however, teaches a second storage medium configured to store a second database relating to data indicative of each instructed recurring payment authorization request message and data indicative of whether that instructed recurring payment authorization request message declined or authorized wherein the second database is accessible to at least one of an issuer of the electronic payment card used for instructing the recurring payment authorization request message, the identified merchant of the instructed recurring payment authorization request message, and an electronic payment card acquirer of the identified merchant of the instructed recurring payment authorization request message (see ¶0020, Transaction data, i.e. plurality of transaction, for example, authorized transactions, cleared transactions, attempted transactions, etc., is generated, collected, and stored within the system 100, at the merchant 102, the acquirer 104, the payment network 106, and/or the issuer 108). Hence, It would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention to include the technique of storing any pertinent information 
The applicant is reminded that the description of the medium, e.g. what is stored on the medium, is non-functional descriptive material that do not move to distinguish over prior art. As the prior art teaches medium, e.g. plurality of medium, storing information and instructions, the prior art meets the claims as the medium is necessarily configured, e.g. capable of, to store any type of information. Furthermore, the expression of “for …” is intended use and therefore do not move to distinguish over prior art.

Claims 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication “Gjondrekaj” in view of “Telle” as applied in claims 1 and 11 in further view of US Patent Application Publication 7,567,934 (“Flitcroft”).
Per claims 10 and 22, the combination of Gjondrekaj and Telle discloses wherein the communication circuitry is configured to receive the electronic data message from an electronic payment card acquirer (acquirer bank) associated with the merchant computing device (see Gjondrekaj: Fig. 4; ¶0028). While the combination of Gjondrekaj and Telle discloses the processing to decline the transaction authorization request comprises controlling the communication circuitry to transmit an electronic response message to the issuer and the merchant indicating that the transaction authorization request has been declined (see Gjondrekaj: ¶0028, the RPM system 20 notifies the issuer 40 at step 436 and the merchant 10 at step 438), the combination of Gjondrekaj and Telle does not specifically teach that the notification of declined transaction is transmitted to the electronic payment card acquirer. Flitcroft, however, discloses a central processing system transmitting notification of declined transaction to an acquirer (see col. 32, lines 42-47). It would have been obvious to one of 
Furthermore, it would have been obvious to one of ordinary still in the art to include in the payment approval system of combined Gjondrekaj and Telle the technique of transmitting notification of declined transaction to an acquirer as taught by Flitcroft since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Response to the Argument
112
The claim amendments necessitate 112 rejections as described above.
101
The 101 analysis has been updated in light of the claim amendments.
In response to the applicant’s argument that the claims do not recite abstract idea as particular steps being performed by the computing components, this is found to be not persuasive as the applicant attempts to conflate the step 2A (2n prong) into step 2A (1st prong) test. Here, the computing components, e.g. communication circuitry and the control circuitry are generic computer components, e.g. communication interface and processor. 
The applicant asserts that the claim recites “a specific improvement to the technical field of recurring payment transaction verification”. The examiner finds that the recurring payment transaction verification is an abstract idea as described in the 101 section, e.g. a certain methods of organizing 
The applicant asserts the claims as a whole recite far more than well-understood, routine, and conventional activities. In response, the examiner submits that the well-understood, routine, and conventional activities was not the basis of the rejection. Furthermore, employing of third party as an intermediate for processing transaction is in itself an abstract idea, e.g. business arrangement (certain methods of organizing human activities).
103
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent No. 10552917 (“Kunz”) discloses setting of date duration on payment rule;
A method for processing a card-not-present account-on-file transaction is provided. The transaction involves a cardholder using payment card information stored by a merchant. The method includes receiving an authorization request message for the transaction, the authorization request message received at a payment network from an acquirer associated with the merchant and receiving an authorization response message, the authorization response message received at the payment network from an issuer. The authorization response includes a denial indicator indicating that the transaction has been denied. The method includes querying a database coupled to the payment network to determine whether the database includes updated payment card information for a payment card associated with the transaction. The method additionally includes transmitting the updated payment card information associated with the payment card account identifier associated with the transaction to the acquirer for the acquirer to communicate to the merchant. (Rosano)
Embodiments of the disclosure enable a computing system to enhance one or more financial transactions. The computing system identifies a cardholder account used to enter into a financial transaction , identifies a merchant and/or a primary product associated with the financial transaction , analyzes cardholder data associated with the cardholder account and account data associated with the merchant and/or the primary product to determine a secondary product , generate presentation data for presenting product information associated with the secondary product , and receive selection data associated with the Hilleary)
Equipment and methods for facilitating service provisioning in a system that includes a payment processor, a number of service providers and a mediator that mediates information exchange between the payment processor and service providers, and a mobile terminal operated by payment card holder. In some disclosed embodiments, service provisioning can be facilitated in cases wherein the payment processor must reside in a strictly regulated Payment Card Industry (PCI) compliant environment and the service providers operate servers that are not PCI-compliant. (SALONEN)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287.  The examiner can normally be reached on Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/STEVEN S KIM/Primary Examiner, Art Unit 3685